Allowable Subject Matter
The claims are allowable because the prior art does not teach a wafer inspection apparatus using TDI camera including a time delay integration image detection device, a wafer on a moving stage and a height sensor measuring the height of the surface of the wafer, wherein the imaging optical system control device changes optical magnification of the optical observation unit and focuses on the surface of the wafer on the basis of the height of the surface of the wafer measured by the height sensor, and the a control device corrects a switching timing of the image detection element on the basis of the optical magnification and the position of the stage.  These features combined with the other recited limitations, render the claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRN/
/JEFFEREY F HAROLD/               Supervisory Patent Examiner, Art Unit 2424